Citation Nr: 0729327	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  03-10 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased disability rating for service-
connected type II diabetes mellitus with retinopathy, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from August 1967 to August 1970, including service in 
Vietnam.
Procedural history

This claim comes before the Board of Veterans' Appeals (the 
Board) on appeal of a January 2002 rating decision of the 
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania (the RO), which, in part, granted service 
connection for type II diabetes mellitus associated with 
herbicide exposure; a 20 percent disability rating was 
assigned at that time.  The veteran disagreed with the 
assigned disability rating and initiated this appeal.  The 
veteran filed a notice of disagreement in regards to the 
January 2002 rating decision.  He requested review by a 
decision review officer (DRO).  The DRO conducted a de novo 
review of the claim and confirmed the RO's findings in a 
March 2003 statement of the case (SOC).  The appeal was 
perfected with the submission of the veteran's substantive 
appeal (VA Form 9) in April 2003.

In April 2004, the Board issued a decision which, in part, 
denied an increased disability rating for the veteran's 
service-connected diabetes mellitus with retinopathy and 
erectile dysfunction.  The veteran appealed the Board's April 
2004 decision to the United States Court of Appeals for 
Veterans Claims (the Court).  
In an Order dated April 7, 2006, the Court vacated the 
Board's decision and remanded this case.  The Court 
determined that the VA examination reports of record were 
inadequate for rating purposes under 38 U.S.C. § 4.2, as they 
did not address whether the service-connected diabetes 
mellitus required a regulation of activities.  The Board 
remanded the case in November 2006 for the purpose of 
obtaining such an opinion.  

Pursuant to the Board's request, an additional VA examination 
was conducted in December 2006.  Based on this examination 
report, the RO increased rating assigned the veteran's 
service-connected diabetes mellitus to 40 percent in a May 
2007 rating decision.  The veteran's representative indicated 
continued dissatisfaction with the 40 percent disability 
rating in a subsequent statement to the Board.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is not 
granted the maximum benefit allowable under the VA Schedule 
for Rating Disabilities, the pending appeal as to that issue 
is not abrogated].


Issues not on appeal

Another issue which was previously on appeal, entitlement to 
service connection for hypertension, was remanded by the 
Board in April 2004.  While that issue was in remand status, 
service connection for hypertension granted by the RO in a 
January 2006 DRO decision.  Since the claim was granted, the 
appeal as to that issue has become moot. The DRO decision 
granted a 10 percent disability rating for hypertension, 
effective March 22, 2001.  The veteran has not, to the 
Board's knowledge, expressed dissatisfaction with that 
decision.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) [where an appealed claim for service connection is 
granted during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of "downstream" issues such as the 
compensation level assigned for the disability or the 
effective date of service connection].  

In a May 2007 rating decision, the RO granted service 
connection for erectile dysfunction and special monthly 
compensation based on loss of use of a creative organ.  To 
the Board's knowledge, the veteran has not disagreed with 
that decision, and it is therefore not in appellate status.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].  In any event, these matters will be addressed in the 
decision below.

The RO also deferred an issue of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU), which had not been 
before the Board, pending receipt of a completed VA Form 21-
8940, Claim for Increased Compensation Based on 
Unemployability.  To the Board's knowledge, a decision has 
not been made as to that issue, and it is therefore not in 
appellate status.  See Godfrey v. Brown, 7 Vet. App. 398 
(1995) [the Board does not have jurisdiction of issues not 
yet adjudicated by the RO].

FINDINGS OF FACT

1.  The competent medical evidence of record indicates that 
the veteran's type II diabetes mellitus is manifested by use 
of insulin, diet restriction, and regulation of activities; 
episodes of ketoacidosis and hypoglycemic reactions requiring 
hospitalization or weekly visits to a diabetic care provider 
are not shown.  

2.  The competent medical evidence of record includes a 
diagnosis of glaucoma, which has been attributed to the 
veteran's service-connected type II diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 
percent for the service-connected type II diabetes mellitus 
with retinopathy have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic 
Code 7913 (2006).

2.  The criteria for an additional 10 percent disability 
rating for glaucoma under Diagnostic Code 6013 have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.84a, 
Diagnostic Code 6013 (2006); 4.120, Diagnostic Code 7913, 
Note (1) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased disability 
rating for his service-connected diabetes mellitus.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.



Compliance with the Court's directives

The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so 
that it will superficially comply with the 'reasons or bases' 
requirement of 38 U.S.C.A. 
§ 7104(d)(1).  A remand is meant to entail a critical 
examination of the justification for the decision."  The 
Board's analysis has been undertaken with that obligation in 
mind.

The April 2006 Court Order found the VA opinions of record 
were inadequate because "they failed to fully describe the 
effects of the appellant's disability upon his ordinary 
activity."  See  the Court's Order, page 4.  The Board 
remanded this case so that evidence relevant to that concern 
could be obtained.  An additional VA examination was 
conducted in December 2006 to address this matter.  This 
recently obtained medical evidence, obtained pursuant to the 
Board's November 2006 remand, will be discussed below.

The concerns expressed in the Court's Order have been 
rendered essentially moot via the subsequent grant of a 40 
percent disability rating for diabetes mellitus in May 2007.  
Nonetheless, the Board is obligated to fully address the 
issue on appeal.  

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board's April 2004 decision contained an extensive 
discussion of the requirements of the VCAA's duty to notify 
[see the Board's April 7, 2004 decision, pages 5-9.]  The 
Board concluded as follows: "In short, the Board has 
carefully considered the provisions of the VCAA in light of 
the record on appeal, and . . . finds that the development of 
the claim has been consistent with the provisions of the new 
law."

The Court Order did not identify any defect in the Board's 
April 2004 decision regarding the notification provisions of 
the VCAA.  Nor did the parties or the Court itself identify 
and deficiencies with respect to VCAA notice compliance on 
the part of VA.  The reason for remand, as stated by the 
Court, was the Board's failure to fulfill the VCAA's duty to 
assist the veteran.

The Board is aware of the Court's often stated interest in 
conservation of judicial resources and in avoiding piecemeal 
litigation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) ["Court will [not] review BVA decisions in a 
piecemeal fashion"]; Fugere v. Derwinski, 1 Vet. App. 103, 
105 (1990) ["[a]dvancing different arguments at successive 
stages of the appellate process does not serve the interests 
of the parties or the Court"].  In this case, neither party 
raised any concerns about the VCAA.  Nor did the Court.

Although the Court's April 2006 Order serves to vacate the 
Board's April 2004 denial and its legal efficacy, the Board's 
prior discussion nonetheless remains a matter of record, and 
one which was clearly provided to the veteran.  Examination 
of the now-vacated decision reveals that the Board clearly 
articulated the VCAA's notification requirements to the 
veteran.  In other words, through the Board's April 2004 
denial, the veteran has already had an extensive advisement 
of the VCAA's duty to notify.

Given the Court's injunction against piecemeal litigation, 
the Board is confident that the notification portions of the 
VCAA are not an issue in this case.  That is, the Board 
believes that the law of the case is that there are no VCAA 
notification defects which have been raised by the veteran 
and which need be addressed by the Board.  Cf. Chisem v. 
Gober, 10 Vet. App. 526, 527-8 (1997) [under the "law of the 
case" doctrine, appellate courts generally will not review 
or reconsider issues that have already been decided in a 
previous appeal of the same case, and therefore, Board is not 
free to do anything contrary to the Court's prior action with 
respect to the same claim].

Subsequent to the Court's Order, on November 30, 2006, the VA 
Appeals Management Center (AMC) wrote to the veteran, asking 
if there was any additional evidence and argument to submit.  
This further satisfies the "give us everything you've got" 
provision contained in 38 C.F.R. § 3.159 which was referenced 
by the Court in Pelegrini v. Principi, 17 Vet. App. 412 
(2004).

It is abundantly clear from pleadings to the Court, and 
statements made to the Board that the veteran and his 
representative are fully aware of what is required under the 
VCAA.  See DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001) 
[VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran]; see also Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) [VA has no further duty to notify a veteran of the 
evidence needed to substantiate his claim, or to assist him 
in obtaining evidence, in that no reasonable possibility 
exists that any further assistance would aid him in 
substantiating his claim]. 

Since the Board's April 2004 decision, there has been a 
significant recent Court decision concerning the VCAA 
affecting the veteran's claim which must be addressed by the 
Board.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Element (1), veteran status, is not in dispute.  Moreover, 
elements (2) and (3),  existence of a disability and 
connection between the veteran's service and the claimed 
disability, have been rendered moot via the RO's grant of 
service connection for diabetes mellitus.  

The veteran was provided specific notice of the Dingess 
decision in the above-referenced November 2006 letter, which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised in the November 2006 letter as to examples of 
evidence that would be pertinent to a disability rating, such 
as on-going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.  

The veteran's claim of entitlement to an increased disability 
rating for service-connected diabetes mellitus with 
retinopathy was considered based on element (4), disability 
rating.  As explained above, he has received proper VCAA 
notice as to his obligations, and those of VA, with respect 
to that crucial element.

With respect to element (5), effective date, the November 
2006 letter instructed the veteran that two factors were 
relevant in determining effective dates of increased rating 
claims: when the claim was received; and when the evidence 
"shows a level of disability that supports a certain rating 
under the rating schedule or other applicable standards."  
The veteran was also advised in the letter as to examples of 
evidence that would be pertinent to an effective date 
determination, such as information about continuous treatment 
or when treatment began, service medical records the veteran 
may not have submitted and reports of treatment while 
attending training in the Guard or Reserve. 
  
The veteran was not provided complete notice of the VCAA 
prior to the initial adjudication of his claim, which was by 
rating decision in January 2002.  The Board is of course 
aware of the Court's decision in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO. 

Crucially, the veteran was provided with additional VCAA 
notice through the November 2006 VCAA letter and his claim 
was readjudicated in the May 2007 supplement statement of the 
case (SSOC), after he was provided with the opportunity to 
submit evidence and argument in support of his claim and to 
respond to the VA notice.  Thus, any VCAA notice deficiency 
has been rectified, and there is no prejudice to the veteran 
in proceeding to consider his claim on the merits.  The 
veteran has pointed to no prejudice resulting from the timing 
of the VCAA notice.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained 
reports of VA medical treatment of the veteran.  
Additionally, subsequent to the Court's April 2006 Order 
indicating the Board's failure to meet the duty to assist 
provisions of the VCAA, the veteran was provided with a VA 
examination in December 2006, the results of which will be 
discussed below.  The report of the VA examination reflects 
that the examiner recorded the veteran's past medical 
history, noted his current complaints, conducted an 
appropriate physical examination and rendered appropriate 
diagnoses and opinions.  

There is no indication that there currently exists any 
additional pertinent medical or other evidence, and the 
veteran and his representative have pointed to none.

In summary, the Board finds that with respect to this issue 
VA has satisfied the notification and duty to assist 
provisions of the law and that no further actions pursuant to 
the VCAA need be undertaken on the veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has secured the services of an 
accredited representative.  He has declined the option of a 
personal hearing.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Specific rating criteria

Diabetes mellitus requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated, is assigned a 
100 percent disability rating.  Diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated, is assigned a 60 
percent disability rating.  Diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities is 
assigned a 40 percent disability rating. 
See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2006).

In addition, the regulations stipulate that compensable 
complications of diabetes are to be evaluated separately 
unless they are part of the criteria used to support a 
100 percent disability evaluation, with noncompensable 
complications to be considered as part of the diabetic 
process under Diagnostic Code 7913.  
See 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The veteran seeks an increased disability rating for his 
service-connected type II diabetes mellitus, which is 
currently evaluated as 40 percent disabling under Diagnostic 
Code 7913.  

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  
In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO, 
Diagnostic Code 7913.  See Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).

Diagnostic Code 7913 is deemed by the Board to be the most 
appropriate code, primarily because it pertains specifically 
to the disability at issue (diabetes mellitus) but also 
because it provides specific guidance as to how symptoms of 
this disability are to be evaluated.  The Board can identify 
nothing in the evidence to suggest that another diagnostic 
code would be more appropriate, and the veteran has not 
requested that another diagnostic code should be used.  
Indeed, the Court's Order makes it abundantly clear that this 
is the proper diagnostic code.  

Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 7913, with 
reference to other diagnostic codes as appropriate as 
required by the diagnostic criteria set forth therein.

Schedular rating

The schedular criteria have been set forth in the law and 
regulations section above.  As noted therein, compensable 
complications of diabetes are to be evaluated separately, 
with noncompensable complications to be considered as part of 
the diabetic process.  See 38 C.F.R. § 4.119, Diagnostic Code 
7913, Note (1).  

Accordingly, the Board will initially review the evidence to 
determine whether any additional separate disability ratings 
may be assigned for compensable complications of the service-
connected diabetes mellitus.  This requires not only that 
complications be identified, but that the severity of any 
identified complications be evaluated in order to ascertain 
whether such complications are compensable.  

It is clear that noncompensable complications of service-
connected diabetes mellitus may not be separately rated.  
Although the provisions of 38 C.F.R. § 4.25 provide that 
separate disabilities arising from a single disease entity 
are to be rated separately, the specific provisions of 38 
C.F.R. § 4.119, Diagnostic Code 7913, Note (1) control in 
this case.  See Kowalski v. Nicholson, 19 Vet. App. 171 
(2005) [the specific trumps the general].  

Moving on to a discussion of specific complications of the 
veteran's diabetes, the veteran has erectile dysfunction, and 
was granted service connection for such secondary to his 
service-connected diabetes mellitus.  A noncompensable 
disability rating was assigned; however, special monthly 
compensation for loss of use of creative organ was granted.  
See 38 U.S.C.A. § 1114(k) (West 2002).  

Pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7522, the 
veteran does not warrant a compensable disability rating for 
erectile dysfunction.  Though complete loss of erectile power 
is clinically demonstrated, the medical evidence does not 
demonstrate penile deformity to warrant a compensable rating.  
See, e.g., the November 2001, February 2003 and May 2005 VA 
examination reports.

The veteran also evidences diabetic retinopathy.  The report 
of a June 2002 VA eye examination, which acknowledges the 
presence of diabetic retinopathy, indicates visual acuity at 
that time was 20/40 in the right eye and 20/30 in the left 
eye.  The September 2003 VA eye examination report indicates 
visual acuity of 20/30 in the right eye and 20/50 in the left 
eye.  The findings of the June 2002 and September 2003 VA eye 
examinations do not show that corrected visual acuity was of 
such severity, pursuant to 38 C.F.R. § 4.84a, Diagnostic Code 
6079, as to warrant a compensable disability rating.  Visual 
acuity was at worst 20/50 in the left eye in September 2003.  
However, at that time the veteran's right eye visual acuity 
had improved to 20/30.  Accordingly, a separate compensable 
rating is not warranted for the veteran's diabetic 
retinopathy under Diagnostic Code 6079.  

The veteran also evidences glaucoma, which the December 2006 
VA examiner attributed to his service-connected diabetes 
mellitus.  Diagnostic Code 6013 dictates that glaucoma is to 
be rated based on visual acuity or field loss, with a minimum 
rating of 10 percent.  As detailed above, the veteran's 
visual acuity does not warrant a compensable rating.  
Accordingly, a minimal assignment of 10 percent, but no more, 
is warranted for the veteran's glaucoma.  

The veteran has previously been granted service connection 
for a number of disabilities as secondary to his service-
connected diabetes mellitus, specifically amputation, right 
great toe, without metatarsal involvement at 10 percent 
disabling; peripheral neuropathy of the lower extremities 
with separate 10 percent disability ratings; hypertension at 
10 percent disabling; and left eye cataract at 10 percent 
disabling.

There appear to be no other complications of diabetes 
identified in the medical reports, and the veteran has 
pointed to none.  

To summarize, the only compensable complication of the 
veteran's service-connected diabetes mellitus which was not 
separately rated is the glaucoma.  
A separate 10 percent disability rating is assigned therefor 
by the Board under 38 C.F.R. § 4.119, Diagnostic Code 7913, 
Note (1).  

The Board must now ascertain whether a disability rating 
greater than 40 percent can be awarded for the veteran's 
diabetes mellitus by applying the schedular criteria.  As has 
been discussed in the law and regulations section above, in 
order for a 60 percent disability rating to be awarded, the 
service-connected diabetes mellitus must require insulin, a 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated. 

The veteran specifically denied any episodes of hyperglycemia 
or ketoacidosis to the December 2006 VA examiner, and there 
is no evidence of such in the medical evidence in the claims 
folder.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) [the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact, i.e., the lack of evidence is itself 
evidence].  

Accordingly, a 60 percent disability rating for the veteran's 
diabetes mellitus is not warranted under Diagnostic Code 
7913.

The Board notes in passing that there is no evidence of 
diabetic symptomatology to suggest the assignment of a 100 
percent disability rating, and the veteran does not so 
contend.

The Board therefore finds that no basis exists for the 
assignment of a rating in excess of 40 percent for diabetes 
under Diagnostic Code 7913.  Indeed, the veteran himself 
asserts that his service-connected diabetes mellitus warrants 
no more than a 40 percent disability rating.  See, e.g., the 
April 2003 substantive appeal; see also the October 19, 2006 
Written Brief Presentation, page 2.  

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

As was noted in the Introduction, the RO granted an increased 
rating for diabetes, 40 percent, in a May 2007 rating 
decision.  The RO has already assigned staged ratings in the 
instant case [20 percent from the date of service connection, 
March 22, 2001 and 40 percent from the date of the most 
recent VA examination, December 6, 2006].  The Board will 
review the medical history in order to determine whether this 
is correct.

There is no competent medical evidence of regulation of 
activities related to the veteran's service-connected 
diabetes until the December 2006 VA examination.  The Board 
concludes that the 40 percent rating was correctly awarded as 
of December 6, 2006, the date as of which increased 
symptomatology was medically identified.


Extraschedular rating consideration

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that his service-connected diabetes 
results in marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b) (2006) [extraschedular rating criteria].  
Accordingly, in the absence of the matter being raised by the 
veteran or adjudicated by the RO, the Board will not address 
the veteran's entitlement to an extraschedular rating.  See 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996) [the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance]; see also Bernard v. Brown, 4 Vet. App. 
384 (1993).  In the event if the veteran believes that an 
exceptional or unusual disability picture is present which 
warrants consideration of an extraschedular rating by 
appropriate VA officials, he may raise this matter with the 
RO.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
disability rating in excess of the 40 percent currently 
assigned for his service-connected diabetes with retinopathy.  

The Board further concludes that an additional 10 percent 
disability rating is warranted under Diagnostic Code 7913, 
Note (1) and Diagnostic Code 6013 for glaucoma.  To that 
extent only, the benefit sought on appeal is allowed.  



ORDER

Entitlement to a disability rating in excess of 40 percent 
for the veteran's service-connected type II diabetes mellitus 
is denied.

Entitlement to a separate disability evaluation of 10 percent 
for glaucoma as a complication of diabetes mellitus is 
granted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


